Citation Nr: 1021093	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-15 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1969 to September 1971, including service in the Republic 
of Vietnam from November 1969 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2006 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied reopening of the Veteran's claim of 
service connection for Hepatitis C based on a finding that 
new and material evidence had not been provided.  An April 
2007 statement of the case reopened the claim, but denied it 
on the merits.

In October 2009, the Veteran filed a motion to change his 
appointed representative from the Disabled American Veterans 
to the California Department of Veterans Affairs.  The motion 
was granted in May 2010, and the change of representative is 
reflected on the cover page of this decision.

Although the RO reopened the Veteran's claim of service 
connection for Hepatitis C in the April 2007 statement of the 
case, the question of whether new and material evidence has 
been received to reopen such claim must be addressed in the 
first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  The Board has characterized the issue 
accordingly.

The issue of service connection for Hepatitis C on the merits 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1. An unappealed April 2004 rating decision denied service 
connection for Hepatitis C based on a finding that there was 
no medical evidence linking the Veteran's Hepatitis C to 
service; after the Veteran was notified of the adverse 
determination, he did not perfect his appeal of the denial of 
the claim and the rating decision became final.

2. Evidence received since the April 2004 rating decision 
includes a medical opinion regarding possible exposure or 
risk factors for Hepatitis C in service; this pertains to the 
unestablished fact necessary to substantiate the claim of 
service connection; and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for Hepatitis C may be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

In light of the Board's reopening of claim, any deficiency 
regarding new and material evidence notice is not 
prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service incurrence of liver cirrhosis during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).


New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 
3.156(a).  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, then it is not necessary to continue the 
analysis to determine whether it is material.  Id. at 327.



Evidence Previously Considered

The evidence previously considered consisted of the Veteran's 
DD Form 214, his service treatment and personnel records, the 
Veteran's statements, VA treatment records, and a VA 
examination conducted for pension purposes.  The VA treatment 
records contained a note that the Veteran had a diagnosis of 
Hepatitis C with possible military service exposures of: 
immunization gun, assisting in the care and transportation of 
battlefield wounded, and hospitalization for pneumonia in the 
Hepatitis Ward at Fort Ord, California.  

New Evidence

Evidence received since the final April 2004 rating decision 
includes the Veteran's statements, written statements from 
his physicians, and VA treatment records related to his 
Hepatitis C.

A June 2004 VA infectious disease consultation again noted 
the Veteran's possible military service Hepatitis C exposures 
were immunization guns, assisting in the care and 
transportation of battlefield wounded, and hospitalization 
for pneumonia in 1970 in the Hepatitis Ward at Ft. Ord, 
California.  The consultant indicated that the Veteran's 
history was negative for all known common exposures or 
practices related to the acquisition of Hepatitis C.

In a written statement submitted in November 2005, the 
Veteran's primary care physician noted the diagnosis of 
Hepatitis C.  The physician also noted the Veteran's report 
that he had blood exposure during the care and transportation 
of battlefield wounded and that he was hospitalized in a 
Hepatitis Ward at Ft. Ord California.  While the physician 
was uncertain whether the Veteran had Hepatitis at the time, 
the Veteran reported being quarantined.  In addition, the 
Veteran denied all other known situations or practices which 
are known risk factors for acquiring Hepatitis C.

An April 2006 VA treatment note shows Hepatitis C virus of 
"uncertain origin" and duration, with the longest estimate 
of duration being 36 years.

In August 2006, the Veteran's primary care physician 
submitted a second written statement in which he noted that 
the Veteran had none of the known risk factors for 
acquisition of Hepatitis C virus, such as transfusions, 
needle sharing, illicit drug use, tattoos, or occupational 
exposures.  The physician also noted the Veteran's reports 
that in Vietnam he assisted in the care and transportation of 
battlefield wounded, and that he was hospitalized and 
quarantined for pneumonia in 1971 in the Hepatitis Ward at 
Ft. Ord.  The physician noted that quarantining suggested 
that the Veteran had Hepatitis and may not have had 
pneumonia, and that he also may have contracted Hepatitis C 
during his stay on the ward.  The physician expressed the 
opinion that in the absence of known exposures and with the 
military associations claimed by the Veteran, there was an 
increased probability that the Hepatitis C virus was related 
to the Veteran's military service.

The evidence received since the April 2004 rating decision is 
new, in that it was not previously considered in the 
adjudication of the claim.  In addition, the opinion of the 
Veteran's primary care physician regarding his risk factors 
and the possibility of having contracted Hepatitis C during 
his hospitalization at Ft. Ord is material, as it addresses 
the specific basis for the previous denial of the claim.  For 
purposes of reopening the claim, it must be considered 
credible.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
Therefore, it raises a reasonable possibility of 
substantiating the claim.

Accordingly, the Board finds that evidence received since the 
April 2004 rating decision denying service connection for 
Hepatitis C is both new and material, and that the claim of 
service connection must be reopened.


ORDER

The claim of service connection for Hepatitis C is reopened.  
The appeal of this issue is granted to this extent only.


REMAND

Although the claim of service connection for Hepatitis C is 
reopened, further evidentiary development is required before 
considering the merits of the claim.

The record does not show that the Veteran has been afforded a 
VA examination which specifically addresses the risk factors 
for contracting Hepatitis C identified by the Veteran.  Under 
38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

The opinion of Dr. Green regarding the Veteran's identified 
risk factors in service, the possibility that he contracted 
the disease while in the hospital at Ft. Ord, and the lack of 
other, more obvious risk factors, is sufficient to meet the 
low threshold of McLendon and justify a remand in order to 
obtain a VA examination and an opinion regarding the etiology 
of the Veteran's Hepatitis C.

Finally, the Board notes that the Veteran has not been 
provided with VCAA notice which complies with the Court's 
ruling in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Such notice should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the Veteran with 
VCAA notice regarding the criteria for 
determining disability ratings and 
effective dates, in compliance with the 
Court's ruling in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2. The RO should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
both VA and private, who may possess 
additional records pertinent to his claim. 
With any necessary authorization from the 
Veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the Veteran 
which have not been secured previously.

3. If the RO is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it should inform the Veteran and 
his representative of this and ask them to 
provide a copy of the outstanding medical 
records.

4. After completion of the foregoing, the 
Veteran should be afforded an appropriate 
VA examination to address the nature and 
etiology of his Hepatitis C.  The claims 
folder, including any documents obtained 
pursuant to the development specified 
above, must be provided to the examiner 
for review.  Based on various possible 
means of exposure to Hepatitis C both 
generally and in this case, and the 
clinical progress of this Veteran's 
disease, the examiner should address the 
following:

Is it at least as likely as not (i.e., is 
there a 50/50 chance) that the Veteran's 
Hepatitis C is etiologically related to 
his period of service, to include 
exposure to blood in dealing with wounded 
on the battlefield and/or treatment for 
pneumonia in the Hepatitis Ward?

A complete rationale for any opinion must 
be provided.

5. The RO should then prepare a new rating 
decision and readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted in full the RO must issue a 
supplemental statement of the case, and 
provide the Veteran and his representative 
an opportunity to respond.

After the Veteran and his representative 
have been given an opportunity to respond 
to the supplemental statement of the case, 
the case should be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


